680 S.E.2d 712 (2009)
John WIILES, James R. Wiles, and wife, Irene E. Wiles, and Wiles Family Trust
v.
The CITY OF CONCORD ZONING BOARD OF ADJUSTMENT.
No. 150P09.
Supreme Court of North Carolina.
June 17, 2009.
G. Nicholas Herman, Chapel Hill, for Concord Zoning Board.
*713 Albert Benshoff, Concord City Attorney, for Concord Zoning Board.
James R. DeMay, Concord, for Wiles.

ORDER
Upon consideration of the petition filed on the 7th of April 2009 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.